 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MICHAEL STANDEN,                                No. 2:16-cv-1267-EFB
12                       Plaintiff,
13           v.                                       ORDER
14    ANDREW SAUL, Commissioner of Social
      Security,
15
                         Defendant.
16

17

18          Pursuant to the United States Court of Appeals for the Ninth Circuit’s Mandate and

19   Memorandum (ECF Nos. 29, 30), the September 25, 2016 judgment (ECF No. 25) is vacated and

20   the matter is remanded to the Commissioner for further proceedings. The Clerk is directed to

21   enter judgment in plaintiff’s favor.

22   DATED: September 30, 2019.

23

24

25

26

27

28
